Citation Nr: 1437468	
Decision Date: 08/22/14    Archive Date: 08/27/14

DOCKET NO.  08-39 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, type II, in excess of 20 percent.


REPRESENTATION

Appellant represented by:	Ern Reynolds, Attorney


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 1968.  He currently resides in New Zealand.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, Foreign Cases Division, which increased the Veteran's disability rating from 10 to 20 percent for diabetes, effective June 22, 2004. 

Because a Veteran is presumed to seek the maximum available benefit, and given that higher ratings for the Veteran's diabetes mellitus are assignable, the claim for an increased rating for diabetes remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Currently, the Veteran's diabetes mellitus, type II, is evaluated as 20 percent disabling, under Diagnostic Code 7913.  38 C.F.R. § 4.119, DC 7913.  The Veteran has submitted multiple private medical records along with his own statements.  It does not appear from the record that the Veteran has received a VA examination for his diabetes mellitus.  The Board notes that the Veteran lives abroad and as a result the scheduling of a VA examination is a complicated procedure.

The record reflects that the RO has informed the Veteran of the protocol for scheduling a VA examination for a Veteran living abroad.  In a January 2008 letter, the RO informed the Veteran that the American Consulate or Embassy may be able to assist in the scheduling of an examination, pursuant to VA practice.  In addition, the letter alerted the Veteran that his private physician may be able to conduct the required examination, in accordance with VA protocol to ensure that the examination results in a report that is adequate for rating purposes.  The RO sent subsequent December 2010 and May 2013 notice letters stating the same.  The record contains a February 2008 email response from the American Embassy in New Zealand to the Veteran indicating that it is unable to provide an examination.  It appears from the record, specifically the Veteran's February 2008, January 2011, and February 2011 letters, that he did not fully understand that an examination may be completed by his private physician using an appropriate VA examination worksheet.  In his February 2011 letter the Veteran attached multiple private medical records, and appeared to suggest that he believed the information noted therein by his private providers contained sufficient.  It does not appear that the Veteran understands that he may arrange for his own private physician to conduct the examination in accordance with VA protocols.

Again, the Board notes the complexity of scheduling the Veteran for an examination.  However, given the evidence of record, the Board is unable to reach a determination on the Veteran's claim for a disability rating in excess of 20 percent.  Private medical records submitted by the Veteran seem to indicate an increase in physical activity and improvement in overall condition, however, the Veteran is currently on insulin and has alleged that the current status of his diabetes requires over 5 shots of insulin per day.  As such, the record contains somewhat conflicting evidence regarding the current severity of the Veteran's diabetes.  

As a new examination is required, any and all appropriate steps should be taken by the RO to make a proper examination and subsequent examination report possible.  As it has been made clear that the American Embassy is unable to assist the Veteran, the RO should once again provide the Veteran with the appropriate information or forms so that his own physician may conduct an examination report that is adequate for VA rating purposes, and it should be made clear that the Veteran must have the appropriate forms completed by his own health care provider.

While the Board is sympathetic to the fact that the Veteran lives overseas, and believes it is incumbent on VA to provide him assistance in obtaining the information needed to evaluate the severity of his disability, the Board also cautions the Veteran that the 'the duty to assist is not always a one-way street,' and that the Veteran has an obligation to assist in the development of his claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  While the circumstances of this case make it clear that a traditional VA examination performed by a VA medical provider is not feasible, the information that would be obtained through such an examination is still necessary to evaluate his disability under the applicable regulations.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional private treatment he is receiving for his diabetes mellitus and request that he either submit the records or provide the appropriate authorization for VA to obtain them.

2.  Advise the Veteran of the need for him to arrange for an examination with his own health care provider to determine the current severity of his service-connected diabetes mellitus.  The Veteran must be provided with an appropriate disability benefits questionnaire (DBQ) in regard to evaluating the severity of diabetes, and any other documents deemed necessary to render findings responsive to the criteria for rating diabetes mellitus, to include whether the condition requires insulin, restricted diet, and/or regulation of activities (avoidance of strenuous occupational and recreational activities); the existence and frequency of any episodes of ketoacidosis or hypoglycemic reactions, and the number of yearly hospitalizations and/or monthly visits to a diabetic care provider such episodes require; and the extent and progression of any associated weight loss and/or strength.  

The Veteran must be specifically advised of the necessity that his health care provider complete and sign the forms provided, setting forth all examination findings, together with the complete rationale for the comments and opinions expressed.  All indicated tests should be accomplished and all clinical findings reported in detail.

3.  After undertaking any other development deemed appropriate, the RO will readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



